Citation Nr: 0705688	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
hand disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for 
residuals, removal of pterygium of the right eye.

3.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for hypertension has been 
received.

4.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a right knee disability 
has been received.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1982 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that in his October 1997 notice of 
disagreement, the veteran appears to be making a claim of 
clear and unmistakable error with the RO's September 1997 
decision which continued a denial of service connection for 
hypertension based on a finding that no new and material 
evidence had been submitted to reopen the claim.  Those 
issues have not yet been adjudicated and are referred back to 
the originating agency for appropriate action.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  The evidence received is 
cumulative and redundant of evidence previously considered by 
the originating agency.  Therefore, a remand for 
consideration of this evidence by the originating agency is 
not required.

The issues of increased evaluation for right hand disability 
and service connection for hypertension are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The veteran's residuals, removal of pterygium of the 
right eye, is characterized by visual acuity of no worse than 
20/20 in both eyes.

2.  In a September 1992 rating decision, the RO denied 
service connection for hypertension and a right knee injury.  
The RO notified the veteran of this decision and of his 
procedural and appellate rights in a September 1992 letter, 
but the veteran did not appeal and that decision became 
final.  

3.  The evidence associated with the claims file pertaining 
to the veteran's claim for service connection for a right 
knee injury subsequent to the September 1992 decision is 
cumulative or redundant of the evidence previously of record 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.

4.  The evidence associated with the claims file pertaining 
to hypertension subsequent to the September 1992 decision is 
not cumulative or redundant of the evidence previously of 
record and raises the reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  .  The criteria for a compensable evaluation for 
residuals, removal of pterygium, right eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.31, 4.84a, Diagnostic Codes 6034, 6079 (2006).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  Evidence received since the September 1992 decision 
denying service connection for hypertension is new and 
material, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.156(a), 20.1103 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claims were initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letters 
mailed in January 2000, April 2001, August 2003 and the 
rating decision issued in July 2004.  Although these letters 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, they did inform him 
of the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for a right knee disability, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection a right knee 
disability is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Increased Rating for eye disability

Disability ratings are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service medical records show that the veteran had a pterygium 
removed from his right eye in July 1989.  The veteran's May 
1991 separation examination shows that the veteran had 
uncorrected visual acuity of 20/20 bilaterally.  At the time 
of a June 1992 VA examination, the veteran had corrected 
visual acuity of 20/20 bilaterally.  There was no evidence of 
diplopia and no visual filed deficit.  The veteran was 
diagnosed with refractive error.

In a September 1992 rating decision, the RO granted the 
veteran service connection for residuals of the removal of a 
pterygium of the right eye and assigned a noncompensable 
evaluation, effective June 22, 1991.

In November 1995, the veteran filed a claim for an increased 
rating for his service-connected right eye condition, 
contending that his condition had worsened since his last VA 
examination.

At a December 1996 VA examination, the veteran had corrected 
vision in his right eye of 20/20.  There was no evidence of 
diplopia and no visual field deficiti.  Slit lamp and 
opthalmoscopy test results were negative.  The veteran was 
diagnosed as far sighted.

In a January 1997 rating decision, the RO continued the 
noncompensable evaluation for the veteran's right eye 
disability.  The veteran filed a notice of disagreement.

At an August 2003 VA examination, the veteran complained of 
near and distance vision blurring and a scratchy feeling in 
the right eye.  The veteran's uncorrected visual acuity was 
20/50 in the right eye and 20/50 in the left eye.  Best 
corrected visual acuity was 20/20 in the right eye and 20/20 
in the left eye.  There was no diplopia present and the 
veteran's visual field was full.  The examiner also noted 
that there was conjunctival scarring nasally in the right eye 
from removal of the pterygium and a pinguecula temporally in 
the right eye and nasally and temporally in the left eye.  
The veteran's internal eye health examination was within 
normal limits and his optic nerves were healthy.  The 
examiner diagnosed the veteran with pinguecula and 
conjunctival scarring, causing dry eye symptoms.  The 
examiner also made a diagnosis of hypertension retinopathy 
secondary to hypertension.

Outpatient treatment records from the VA Medical Centers in 
Tuskegee, Orlando, Montrose, Columbus, Decatur, Atlanta and 
Gainesville, from June 1992 to August 2003 note the veteran's 
history of a pterygium removal.

In a July 2004 rating decision, the RO continued the 
noncompensable rating for the veteran's right eye disability.

A "pterygium" is a wing-like structure, applied especially to 
an abnormal triangular fold of membrane, in the 
interpalpebral fissure, extending from the conjunctiva to the 
cornea, being immovably united to the cornea at its apex, 
firmly attached to the sclera throughout its middle portion, 
and merged with the conjunctiva at its base.  Dorland's 
Illustrated Medical Dictionary (Dorland's) at 1384-1385 (24th 
ed., 1994).

The veteran is currently in receipt of a noncompensable 
evaluation for residuals of the removal of a pterygium of the 
right eye and under 38 C.F.R. § 4.84a, Diagnostic Code 6034.  
Under that Diagnostic Code this disability is rated based on 
the loss of vision, if any.  Field loss may be used as a 
basis to evaluate this disability, as well as impairment of 
visual acuity.  38 C.F.R. §§ 4.76, 4.76a.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V (2004) by intersecting the horizontal 
row appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned.  38 C.F.R. § 4.84a, 
DC 6079.  Where vision in one eye is 20/50 (or is 20/70, or 
20/100) and vision in the other eye is 20/40, a 10 percent 
rating is assigned.  38 C.F.R. § 4.84a, DC 6079.  A 20 
percent evaluation will be assigned for vision in one eye of 
20/200 (or 15/200), when corrected visual acuity in the other 
eye is 20/40.  38 C.F.R. § 4.84a, DC 6077.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that a compensable 
rating for service-connected residuals of the removal of a 
pterygium of the right eye is not warranted.  In this case, 
there is simply no evidence of any loss of visual acuity in 
the veteran's right eye that would correspond to a 
compensable rating, under the VA rating schedule for visual 
impairment. 38 C.F.R. § 4.84a, Table V.  As discussed above, 
where vision in the other eye (in this case, the veteran's 
left eye, for which there is no service- connected 
disability) is 20/40, the corrected vision in the eye that is 
being evaluated for rating purposes must be at least 20/50 or 
worse.

Here, the veteran's corrected distant visual acuity was 
substantially better than either of these levels of visual 
acuity, having been 20/20 in each eye on VA examination in 
August 2003, December 1996 and June 1992, indicating that 
there has been no progressive visual loss.  All three VA 
examinations also found that the veteran had no visual field 
defect.

The Board notes that the veteran was diagnosed with 
reflective error in June 1992.  However, VA regulations 
stipulate that, in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including presbyopia and myopia, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2005); VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been hospitalized on account of it and the disorder has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

For all the foregoing reasons, the Board concludes that the 
claim for a compensable rating for residuals of removal of a 
pterygium, right eye, must be denied.  In reaching this 
conclusion, the Board has considered applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for increase, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

New and Material evidence to reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran originally filed a claim for service connection 
for a right knee disability February 1992.  In September 
1992, the RO issued a rating decision, denying the veteran's 
claim based on its determination that there was no right knee 
injury shown in the service medical records and a VA 
examination of the right knee was unremarkable.  The veteran 
did not perfect an appeal of this decision.  Consequently, 
that decision is final based on the evidence of record at 
that time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
The veteran's current claim to reopen was received in 
November 2003.

At the time of the September 1992 decision, the evidence of 
record included service medical records showing that the 
veteran injured his toes during a soccer game in August 1983 
and afterwards, he complained of pain in the feet which 
radiated upward into his knees.  He was diagnosed with a 
possible soft tissue injury.  His lower extremities were 
evaluated as normal at the time of his separation from 
service.  The record at that time also included the report 
from a June 1992 VA examination which notes that at that 
time, the veteran had range of motion in his right knee of 0 
to 110 degrees and there was no evidence of joint impairment.  
In addition, results from an X-ray taken at that time were 
unremarkable - there was no evidence of osteoarthritis or 
evidence of a recent fracture or dislocation.

Following the September 1992 decision, the veteran submitted 
VA outpatient treatment records.  However, these records do 
not show any post-service treatment or diagnosis related to a 
right knee injury or disability, nor do they provide any 
evidence that the veteran sustained an injury to his right 
knee in service or was diagnosed with a right knee disability 
in service.  Therefore, although this evidence is new in that 
it is not cumulative or redundant of evidence already in the 
record prior to the September 1992 decision, it is not 
material because it does not raise a reasonable possibility 
of substantiating the veteran's claim.

For the reasons stated above, the Board concludes that new 
and material evidence has not been presented to reopen the 
veteran's claim.

Hypertension

The veteran originally filed a claim for service connection 
for hypertension in February 1992.  In September 1992, the RO 
issued a rating decision, denying the veteran's claim based 
on its determination that although the veteran was monitored 
for hypertension in service, there was no diagnosis of 
hypertension on his final service examination.  The veteran 
did not perfect an appeal of this decision.  Consequently, 
that decision is final based on the evidence of record at 
that time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
The veteran's current claim to reopen was received in July 
2003.  

At the time of the September 1992 decision, the evidence of 
record included service medical records showing that in 
January 1983, the veteran underwent a 5-day blood pressure 
check which resulted in readings ranging from 110/74 to 
158/96; in March 1986, he underwent another 5-day blood 
pressure check which resulted in readings ranging from 138/84 
to 138/108; in May 1991, he underwent a 6-day blood pressure 
check which resulted in readings ranging from 137/83 to 
148/110; and at the time of his separation examination in May 
1991, his blood pressure reading was 137/83 and he was 
diagnosed with borderline hypertension.  Also included in the 
record at that time was the report from a June 1992 VA 
examination which noted that the veteran had no residuals 
from hypertension.

The evidence added to the record since the September 1992 
decision includes VA outpatient treatment records showing 
that he's been diagnosed with hypertension and requires 
medication to control his condition.  This evidence is new 
and material because it was not previously of record at the 
time of the September 1992 rating decision and bears directly 
on the issue on appeal.  Therefore, this evidence does relate 
to unestablished facts necessary to substantiate the claim 
when considered with previous evidence of record.  The Board 
must assume the credibility of this evidence when making a 
determination whether new and material evidence has been 
submitted.  Justus, 3 Vet. App. at 513.  

The Board concludes that the evidence received since the 
September 1992 decision denying service connection for 
hypertension is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2004).  


ORDER

A compensable rating for residuals, removal of pterygium of 
the right eye is denied.

The veteran has not submitted new and material evidence to 
reopen his claim for service connection for a right knee 
disability.

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for hypertension, the 
claim is reopened only to that extent.  


REMAND

The Board has determined that new and material evidence to 
reopen the claim for service connection for hypertension has 
been presented.  Therefore, the case must be returned to the 
RO for adjudication on the merits based on all the evidence 
of record.  

The evidence shows that the veteran was diagnosed with 
borderline hypertension during service.  Evidence submitted 
several years later show diagnosis and treatment for 
hypertension.  The veteran contends that his hypertension 
began in service.  However, the record does not contain any 
such opinion.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous medical examination 
in order to determine the nature and extent of the veteran's 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

Historically, the veteran was assigned a 10 percent 
disability rating for his service-connected right hand 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5309 
(Muscle Group IX).  Diagnostic Code 5309 regards the 
intrinsic muscles of the hand.  38 C.F.R. § 4.73.  A note to 
Diagnostic Code 5309 provides that muscle injuries to the 
hand should be rated based on limitation of motion of the 
effected digit, with a minimum rating of 10 percent.  Id.

On VA examination in August 2003, the examiner also noted 
that the veteran could not grasp or bend his fifth finger on 
the right hand and that he was having trouble grasping with 
the second and third fingers.  The examiner noted that the 
veteran was able to use his thumb although not too well.  At 
that time, the veteran was not able to grasp with anything 
with his entire right hand and the examiner noted that he had 
no strength and no dexterity on grasping objects or on 
feeling or touching.  He was also unable to push, pull or 
twist with the right hand.  The examiner also noted that the 
veteran was only able to write very little with his right 
hand.  The examiner also indicated that the veteran had 
decreased range of motion in the wrist of his right hand and 
as such, he could only drive with his left hand and was 
required to use his left hand when brushing his teeth even 
though he is right-handed.  The examiner diagnosed the 
veteran with a status post injury to his right hand and 
markedly decreased grasping with decreased function of the 
right hand.  The examiner also noted that the veteran's 
condition appeared to be getting progressively worse because 
the muscles appeared to be becoming atrophied.
However, the examiner did not provide any range of motion 
measurement for the wrist or fingers.  As these are necessary 
for the appropriate evaluation, the Board finds the 
examination is not adequate for rating purposes.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
hypertension examination to fully assess 
the current nature and etiology of his 
hypertension.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is very likely, at least as 
likely as not, or highly unlikely that 
the veteran's current hypertension began 
during his military service.  The 
examiner should provide rationale for 
this opinion based on medical facts and 
principles.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
muscle injury of the right hand which 
includes muscle group IX.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
provide range of motion testing of the 
wrist and all fingers of the right hand.  
All special studies and tests should be 
undertaken.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's 
claims.   In doing so, the AMC/RO should 
evaluate all the disabilities pertaining 
to the veteran's service-connected right 
hand to include scars, limitation of 
motion of wrist and fingers.  The AMC/RO 
should consider all the appropriate 
rating criteria as well as the amputation 
rule, if applicable.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


